*353Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bobby R. Abernethy, a former employee of the United States Postal Service, appeals the district court’s order granting Defendant’s motion for summary judgment on Abernethy’s breach of contract claim. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Abernethy v. Donahoe, No. 5:11-cv-30077-NKM-BWC (W.D.Va. June 11, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.